                                              Case 98-50517         Doc 645      Filed 10/30/19 2 Entered 10/30/19 13:03:01                             Desc          Page
                                                                                             1 of 14
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                 Page:       1
                                                                                               ASSET CASES
Case No:               98-50517      LTB Judge: LAURA T. BEYER                                                                   Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:             Mullins, John Robert                                                                                     Date Filed (f) or Converted (c):    04/17/98 (f)
                                                                                                                                341(a) Meeting Date:                06/01/98
For Period Ending: 09/30/19                                                                                                     Claims Bar Date:                    04/29/02



                                          1                                       2                        3                         4                         5                                  6
                                                                                                  Estimated Net Value
                                                                              Petition/      (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                                 Asset Description                           Unscheduled        Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                     (Scheduled and Unscheduled (u) Property)                  Values              and Other Costs)          OA=554(a) Abandon             the Estate

 1. Settlement (u)                                                                    0.00                      30,000.00                                           30,000.00                  FA
     Estimated Value of Counterclaim against Ford Motor Credit Inc for
     Fraud. Amended 2/18/2000 after Trustee's discovery.
 2. Post-Petition Interest Deposits (u)                                           Unknown                       22,821.63                                           22,821.63                  FA
 3. Beech Mountain Property Club Dues (u)                                             0.00                       2,700.00                                            2,700.00                  FA
     Owned by Mullins-South, Inc., see number 9 below.
 4. Rent on 515 Locust St, Richlands VA 24641 (u)                                     0.00                      13,500.00                                           18,500.00                          0.00
     paid by Geneva M. Bumgarner
 5. Charlie S Incorporated-dept of alcoholic beverage (u)                             0.00                       1,330.00                                            1,330.00                  FA
     check made payable to Charlie S Incorporated - forwarded to Vero
     Investments
 6. Sanctions against Stella Cranwell (u)                                             0.00                      10,000.00                                           10,000.00                  FA
     Sanctions ordered 11/5/02
 7. Receiver funds-Double C (u)                                                       0.00                       4,294.81                                            4,294.81                  FA
 8. 2000 Ford Expedition (u)                                                          0.00                       1,074.79                                            1,074.79                  FA
 9. Mullins South Remaining Balance (u)                                               0.00                      36,765.17                                           36,765.17                  FA
     Per Court Order No. 173 dated 9/27/2002
 10. Skyline Telephone Membership, Corp. - Refund (u)                                 0.00                        134.52                                              134.52                   FA
 11. Motel & Convention Ctr. & Waffle & Egg (u)                                       0.00                     318,056.15                                          318,056.15                  FA
 12. Long Bay lot 15 - Vero Investments (u)                                           0.00                      29,989.72                                           29,989.72                  FA
 13. Tax refund (u)                                                                   0.00                       5,674.85                                            5,674.85                  FA
 14. Settlement per 3-18-05 Order (u)                                                 0.00                      45,000.00                                           45,000.00                  FA
 15. Partial settlement per Order entered 2/6/2006 (u)                                0.00                     140,000.00                                          140,000.00                  FA
     AP #00-5013
 16. Deposit for Contract Purchase (u)                                                0.00                      40,000.00                                           40,000.00                  FA
     on Mullins Professional Building




LFORM1                                                                                                                                                                                                        Ver: 22.02b
                                              Case 98-50517             Doc 645        Filed 10/30/19 2 Entered 10/30/19 13:03:01                               Desc          Page
                                                                                                   2 of 14
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                   Page:       2
                                                                                                       ASSET CASES
Case No:               98-50517      LTB Judge: LAURA T. BEYER                                                                           Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:             Mullins, John Robert                                                                                             Date Filed (f) or Converted (c):    04/17/98 (f)
                                                                                                                                        341(a) Meeting Date:                06/01/98
                                                                                                                                        Claims Bar Date:                    04/29/02



                                        1                                               2                          3                         4                         5                                  6
                                                                                                          Estimated Net Value
                                                                                    Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                                 Asset Description                                 Unscheduled          Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                     (Scheduled and Unscheduled (u) Property)                        Values                and Other Costs)          OA=554(a) Abandon             the Estate

 17. Court Order 6-9-06 (u)                                                                   0.00                      30,139.46                                           30,139.46                  FA
     Sale of Hangar
 18. Sale Proceeds - Mullins Professional Bldg (u)                                            0.00                     413,375.91                                          413,375.91                  FA
     Also, see 16
 19. Settlement (u)                                                                           0.00                      17,500.00                                           17,500.00                  FA
     Vicroy, et al
 20. Royalties on CNX Gas (u)                                                                 0.00                     352,176.17                                          537,193.72                          0.00
     See also number 35
 21. Sale proceeds - 18.256 acres                                                             0.00                      18,071.23                                           18,071.23                  FA
 22. Cash on hand                                                                           350.00                           0.00                                                0.00                  FA
 23. Stock - Mulco Leasing Inc (u)                                                            0.00                           0.00                                                0.00                  FA
     Amended 6/12/98 after Trustee's discovery; see number 18
 24. Checking Account at Harbor Federal Savings Bank                                        100.00                           0.00                                                0.00                  FA
 25. Power Tools                                                                            100.00                           0.00                                                0.00                  FA
 26. Carpentry Tools                                                                        100.00                           0.00                                                0.00                  FA
 27. Lawn Tools                                                                             100.00                           0.00                                                0.00                  FA
 28. Golf Clubs                                                                             250.00                           0.00                                                0.00                  FA
 29. Tennis Racquet                                                                          75.00                           0.00                                                0.00                  FA
 30. Books                                                                                   50.00                           0.00                                                0.00                  FA
 31. Clothing                                                                               500.00                           0.00                                                0.00                  FA
 32. Jewelry                                                                                300.00                           0.00                                                0.00                  FA
 33. 38 Caliber Smith & Wesson Pistol                                                       100.00                           0.00                                                0.00                  FA
 34. SMC Trust (u)                                                                            0.00                           0.00                                                0.00                  FA
     Debtor is beneficiary during lifetime in SMC Trust set up by son. No
     distributions to date. Trust terminates if corpus or income of trust is
     attached.




LFORM1                                                                                                                                                                                                                Ver: 22.02b
                                            Case 98-50517               Doc 645       Filed 10/30/19 2 Entered 10/30/19 13:03:01                                       Desc          Page
                                                                                                  3 of 14
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                             Page:        3
                                                                                                            ASSET CASES
Case No:             98-50517         LTB Judge: LAURA T. BEYER                                                                                 Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:           Mullins, John Robert                                                                                                      Date Filed (f) or Converted (c):    04/17/98 (f)
                                                                                                                                               341(a) Meeting Date:                06/01/98
                                                                                                                                               Claims Bar Date:                    04/29/02



                                        1                                                   2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate


     This was the subject of major litigation in this case.
 35. Coal bed methane lease (u)                                                                  0.00                           Unknown                                                 0.00                 Unknown
     2/5 of 1/6 interest
 36. Note from debtor's daughter to Estate (u)                                                   0.00                         293,326.02                                          293,326.02                     FA
     from sale of 2/5 interest in Sandy Lane, payable on debtor's death;
     interest is accruing at 4% per annum from 6-20-2003.
 37. Doran bottom land 2/5 interest (u)                                                          0.00                            3,500.00                                         149,900.00                     FA
 38. 1931 Ford Model A (u)                                                                       0.00                          20,318.00                                           20,318.00                     FA
 39. VOID (u)                                                                               Unknown                                  0.00                                               0.00                     FA
 40. Sale of Lexington Property (u)                                                              0.00                        1,767,798.90                                     1,767,798.90                       FA
 41. Refund of transcription overpayment (u)                                                     0.00                             199.60                                             199.60                      FA
     received 5/24/2002
 42. Return of Mullins-South deposit (u)                                                         0.00                            5,000.00                                           5,000.00                     FA
     Received 10/7/2002
 43. Refund of Recording Fee (u)                                                                 0.00                              14.00                                               14.00                             0.00
 44. Royalties on Coal (u)                                                                       0.00                                0.00                                         453,895.09                             0.00
     Royalties on Coal. Also see Asset No. 35.

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                         $2,025.00                     $3,622,760.93                                       $4,413,073.57                              $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   September 30, 2019 - Quarterly - Order Awarding Compensation entered on July 1, 2019. Order Awarding Interim



LFORM1                                                                                                                                                                                                                          Ver: 22.02b
                                           Case 98-50517               Doc 645         Filed 10/30/19 2 Entered 10/30/19 13:03:01                    Desc         Page
                                                                                                   4 of 14
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page:       4
                                                                                                         ASSET CASES
Case No:            98-50517        LTB Judge: LAURA T. BEYER                                                                Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:          Mullins, John Robert                                                                                     Date Filed (f) or Converted (c):   04/17/98 (f)
                                                                                                                             341(a) Meeting Date:               06/01/98
                                                                                                                             Claims Bar Date:                   04/29/02
   Compensation to Professional(s) Edward P Bowers entered on July 9, 2019. Trustee filed Interim Application for
   Compensation to:Richard M. Mitchell and John W. Taylor entered on September 13, 2019.


   June 30, 2019 - Semi-Annual Report - Trustee collecting royalty payments. Trustee filed Interim Application for
   Compensation to:Richard M. Mitchell and John W. Taylor entered on June 10, 2019. Trustee filed Interim Application for
   Compensation to: Edward P. Bowers entered on June 12, 2019.


   March 31, 2019 - Quarterly - Trustee conducted auction sale of real property on January 9, 2019. Auction sale
   confirmation hearing held January 11, 2019. Trustee filed Ex Parte Motion for Confirmation of Auction Sale entered on
   January 17, 2019. Order Confirming Auction Sale of Property entered on January 18, 2019


   December 31, 2018 - SAR - Trustee filed Motion to Sell Property Free and Clear of Liens entered on November 14, 2018.
   Response Filed by David Pullman on behalf of Structured Asset Sales, LLC entered on November 28, 2018. Hearing held on
   December 7, 2018. Order Granting Motion to Sell; Sale confirmation hearing to be held on January 11, 2019 entered on
   December 19, 2018.


   September 30, 2018 - Quarterly - Gas royalties and rent are continued to be collected.


   June 30, 2018 - SAR - Trustee file Motion to Sell Property Free and Clear of Liens entered on May 22, 2018. Trustee
   filed Interim Application for Compensation to: Richard M. Mitchell and John W. Taylor entered on May 22, 2018. Order
   Granting Application for Compensation entered on June 14, 2018. Order Granting Motion to Sell Real Property entered on
   June 14, 2018. Trustee filed Interim Application for Compensation to: Edward P. Bowers entered on June 21, 2018.


   March 31, 2018 - Quarterly - Gas royalties and rent are continued to be collected.


   December 31, 2017 - SAR - Order Approving Motion to Clarify Effect of November 21, 2002 Judgment entered on November 2,
   2017 in AP 00-5013. Gas royalties and rent are continued to be collected.


   September 30, 2017 - Quarterly - Order Granting Application for Compensation to McKinnis & Scott entered on July 25,
   2017. Trustee filed Motion to Clarify Effect of November 21, 2002 Judgment on September 14, 2017 in AP 00-5013.


   June 30, 2017 - SAR - Trustee had title search performed on the PJ Brown property in Virginia. Trustee to file a motion




LFORM1                                                                                                                                                                                           Ver: 22.02b
                                            Case 98-50517               Doc 645       Filed 10/30/19 2 Entered 10/30/19 13:03:01                      Desc         Page
                                                                                                  5 of 14
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page:       5
                                                                                                            ASSET CASES
Case No:             98-50517        LTB Judge: LAURA T. BEYER                                                                Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:           Mullins, John Robert                                                                                     Date Filed (f) or Converted (c):   04/17/98 (f)
                                                                                                                              341(a) Meeting Date:               06/01/98
                                                                                                                              Claims Bar Date:                   04/29/02
   to supplement the judgment to record with the register of deeds in Buchanan and Taxwell counties. Gas royalties and rent
   are continuing to be collected.


   March 31, 2017 - Quarterly - Final Application for Compensation to A. Benton Chafin, Jr. entered on February 14, 2017;
   Amended application filed on February 15, 2017. Order Granting Application for Compensation to Benton Chafin, Jr.,
   special counsel entered on March 17, 2017. Gas royalties and rent are continuing to be collected. Trustee having
   Virginia counsel perform title search on PJ Brown property to sell remaining real estate, including gas rights.


   December 31, 2016 - SAR - Gas royalties and rent are continuing to be collected. Trustee to sell remaining real estate.


   September 30, 2016 - Quarterly - Gas royalties and rent are continuing to be collected. Trustee to sell remaining real
   estate.


   June 30, 2016 - SAR - Trustee filed Motion to Approve Settlement with Ford Motor Credit Company entered on May 14, 2016.
   Trustee filed Ex Parte Application to Employ Attorney Tim Scott as Special Counsel entered on May 16, 2016. Order
   granting Application to Employ Special Counsel entered on May 17, 2016. Order granting Motion to Approve Settlement with
   Ford Motor Credit Company entered on June 3, 2016.


   March 31, 2016 - Quarterly Report - Trustee negotiated settlement of lien on sales proceeds with Ford Motor Credit
   Company. Trustee preparing motion to approve settlement. Gas royalties and rent are continuing to be collected.
   Trustee filed state and federal tax returns on March 31, 2016.


   December 31, 2015 - SAR - Gas royalties and rent are continuing to be collected. Trustee preparing complaint to
   determine liens on sale proceeds from the sale of the Doran Bottom Land.


   Septmeber 30, 2015 - Quarterly Report - Trustee closed on sale of real property. Trustee filed Report of Sale entered
   on July 16, 2015. Trustee filed Ex Parte Motion to Deposit Funds into Registry entered on September 3, 2015; Ex Parte
   Order entered on September 4, 2015.


   June 30, 2015 SAR - Cash royalties and rent are continuing to be collected. Trustee filed Motion to Sell Property Free
   and Clear of Liens entered on May 7, 2015; Order granting Motion entered on June 8, 2015.




LFORM1                                                                                                                                                                                            Ver: 22.02b
                                            Case 98-50517               Doc 645       Filed 10/30/19 2 Entered 10/30/19 13:03:01                    Desc         Page
                                                                                                  6 of 14
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page:       6
                                                                                                            ASSET CASES
Case No:             98-50517       LTB Judge: LAURA T. BEYER                                                               Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:           Mullins, John Robert                                                                                   Date Filed (f) or Converted (c):   04/17/98 (f)
                                                                                                                            341(a) Meeting Date:               06/01/98
                                                                                                                            Claims Bar Date:                   04/29/02
   March 31, 2015 SAR - Cash royalties and rent are continuing to be collected.


   December 31, 2014 SAR - Cash royalties and rent are continuing to be collected. Order Approving Trustee's Motion to
   Clarify Effect of November 21, 2002, docket no. 748 was entered on 11/25/2014.


   September 30, 2014 SAR - Cash royalties and rent are continuing to be collected. Trustee filed Application to Employ
   Attorney A. Benton Chafin, Jr. as Special Cousel with Order Granting Application entered on 10/16/2014. In AP 00-5013,
   Motion to Clarify Effect of November 21, 2002 Judgment was filed on 9/23/2014. Hearing scheduled for 10/27/14.


   June 30, 2014 SAR - Cash royalties and rent are continuing to be collected.


   March 31, 2014 SAR - Cash royalties and rent are continuing to be collected.


   January 31, 2014 SAR - Cash royalties and rent are continuing to be collected.


   October 30, 2013 SAR - Cash royalties and rent are continuing to be collected.


   June 30, 2013 SAR - Cash royalties and rent are continuing to be collected.


   April 30, 2013 - Cash royalties and rent are continuing to be collected.


   January 31, 2013 - Cash royalties and rent are continuing to be collected. 2012 tax return will need to be filed.


   October 31, 2012 - Special Counsel is examining decrease in royalties.


   July 25, 2012 - Royalties have substantially decreased despite new drilling on the property. Trustee is investigating
   why the royalties have decreased.


   April 30, 2012 - Tax return has been extended. Rent and royalties are being collected.


   January 31, 2012 - Cash royalties and rent are continuing to be collected. 2011 tax return will need to be filed.




LFORM1                                                                                                                                                                                          Ver: 22.02b
                                             Case 98-50517               Doc 645       Filed 10/30/19 2 Entered 10/30/19 13:03:01                    Desc         Page
                                                                                                   7 of 14
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                              Page:       7
                                                                                                            ASSET CASES
Case No:              98-50517      LTB Judge: LAURA T. BEYER                                                                Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:            Mullins, John Robert                                                                                   Date Filed (f) or Converted (c):   04/17/98 (f)
                                                                                                                             341(a) Meeting Date:               06/01/98
                                                                                                                             Claims Bar Date:                   04/29/02
   October 25, 2011 - Trustee is monitoring P.J. Brown heirs' property development issues and continuing to collect
   assets.


   July 26, 2011 - Trustee continues to collect rent and gas royalties, as well as follow developments regarding P.J.
   Brown heirs' property.


   April 28, 2011 - Still investigating Doran bottom land development and collecting rent and gas royalties.


   January 31, 2011 - Trustee is investigating "tip" from anonymous source regarding Debtor's development of Doran bottom
   land. Additionally, gas interest royalties and rent are being received and awaiting Note payment.


   October 28, 2010 - Trustee is continuing to await note payment and regular gas interest royalties.


   July 28, 2010 -- Car has been sold and gas interest royalties are continuing. Trustee is continuing to await note
   payment.


   April 27, 2010 - Quarterly -- Continuing to collect royalties from gas interest, rent and awaiting note payment, car to
   be sold.


   January 23, 2010 Continuing to receive royalties; awaiting note payment upon debtor's death; auctioneer to sell 1931
   Model A Ford (motion for approval to be filed).


   July 13, 2009 - Semi-annual -- continuing to collect rent and royalties; motion to sell real property pending.


   January 13, 2009 - Continuing to collect gas royalties.


   July 30, 2008 -- Semi-annual - Collecting assets; despite settlements with Charles Mullins and Bryan Tipton, appeals
   still pending.


   December 19, 2007 - Semi-Annual - Settlement Order regarding MPB sale with bank appealed and pending; continuing to
   collect estate assets.




LFORM1                                                                                                                                                                                           Ver: 22.02b
                                           Case 98-50517              Doc 645      Filed 10/30/19 2 Entered 10/30/19 13:03:01                      Desc         Page
                                                                                               8 of 14
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page:       8
                                                                                                        ASSET CASES
Case No:            98-50517       LTB Judge: LAURA T. BEYER                                                               Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
Case Name:          Mullins, John Robert                                                                                   Date Filed (f) or Converted (c):   04/17/98 (f)
                                                                                                                           341(a) Meeting Date:               06/01/98
                                                                                                                           Claims Bar Date:                   04/29/02
   July 26, 2006 - August, 2006 trial scheduled for 01-5013; Mullins Professional Building sale ordered and pending


   December 27, 2005 - Semi Annual - Litigation pending; various sales of property under negotiation


   Initial Projected Date of Final Report (TFR): 12/31/00         Current Projected Date of Final Report (TFR): 06/30/19




LFORM1                                                                                                                                                                                         Ver: 22.02b
                                      Case 98-50517            Doc 645      Filed 10/30/19 Entered 10/30/19 13:03:01                        Desc            Page
                                                                                        9FORM
                                                                                          of 142
                                                                                                                                                                                         Page:    1
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          98-50517 -LTB                                                                                     Trustee Name:                    BARRETT L. CRAWFORD, TRUSTEE
  Case Name:        Mullins, John Robert                                                                              Bank Name:                       UNION BANK
                                                                                                                      Account Number / CD #:           *******7041 Checking - Non Interest
  Taxpayer ID No:    *******4487
  For Period Ending: 09/30/19                                                                                         Blanket Bond (per case limit):   $      652,020.00
                                                                                                                      Separate Bond (if applicable):


          1            2                             3                                            4                                               5                        6                 7
    Transaction    Check or                                                                                                  Uniform                                                     Account / CD
       Date        Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                              BALANCE FORWARD                                                                                                         0.00

                                                                                                  COLUMN TOTALS                                         0.00                     0.00                  0.00
                                                                                                      Less: Bank Transfers/CD's                         0.00                     0.00
                                                                                                  Subtotal                                              0.00                     0.00
                                                                                                      Less: Payments to Debtors                                                  0.00
                                                                                                  Net
                                                                                                                                                        0.00                     0.00




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                 Ver: 22.02b
LFORM24
                                      Case 98-50517            Doc 645      Filed 10/30/19 Entered 10/30/19 13:03:01                        Desc            Page
                                                                                       10  of 14
                                                                                         FORM  2                                                                                         Page:    2
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          98-50517 -LTB                                                                                     Trustee Name:                    BARRETT L. CRAWFORD, TRUSTEE
  Case Name:        Mullins, John Robert                                                                              Bank Name:                       BANK OF AMERICA
                                                                                                                      Account Number / CD #:           *******7052 Money Market - Interest Bearing
  Taxpayer ID No:    *******4487
  For Period Ending: 09/30/19                                                                                         Blanket Bond (per case limit):   $      652,020.00
                                                                                                                      Separate Bond (if applicable):


          1            2                             3                                            4                                               5                        6                 7
    Transaction    Check or                                                                                                  Uniform                                                     Account / CD
       Date        Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                              BALANCE FORWARD                                                                                                         0.00

                                                                                                  COLUMN TOTALS                                         0.00                     0.00                  0.00
                                                                                                      Less: Bank Transfers/CD's                         0.00                     0.00
                                                                                                  Subtotal                                              0.00                     0.00
                                                                                                      Less: Payments to Debtors                                                  0.00
                                                                                                  Net
                                                                                                                                                        0.00                     0.00




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                 Ver: 22.02b
LFORM24
                                      Case 98-50517            Doc 645      Filed 10/30/19 Entered 10/30/19 13:03:01                        Desc            Page
                                                                                       11  of 14
                                                                                         FORM  2                                                                                         Page:    3
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          98-50517 -LTB                                                                                     Trustee Name:                    BARRETT L. CRAWFORD, TRUSTEE
  Case Name:        Mullins, John Robert                                                                              Bank Name:                       BANK OF AMERICA
                                                                                                                      Account Number / CD #:           *******7191 Checking - Non Interest
  Taxpayer ID No:    *******4487
  For Period Ending: 09/30/19                                                                                         Blanket Bond (per case limit):   $      652,020.00
                                                                                                                      Separate Bond (if applicable):


          1            2                             3                                            4                                               5                        6                 7
    Transaction    Check or                                                                                                  Uniform                                                     Account / CD
       Date        Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                              BALANCE FORWARD                                                                                                         0.00

                                                                                                  COLUMN TOTALS                                         0.00                     0.00                  0.00
                                                                                                      Less: Bank Transfers/CD's                         0.00                     0.00
                                                                                                  Subtotal                                              0.00                     0.00
                                                                                                      Less: Payments to Debtors                                                  0.00
                                                                                                  Net
                                                                                                                                                        0.00                     0.00




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                 Ver: 22.02b
LFORM24
                                      Case 98-50517            Doc 645      Filed 10/30/19 Entered 10/30/19 13:03:01                        Desc            Page
                                                                                       12  of 14
                                                                                         FORM  2                                                                                         Page:    4
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          98-50517 -LTB                                                                                     Trustee Name:                    BARRETT L. CRAWFORD, TRUSTEE
  Case Name:        Mullins, John Robert                                                                              Bank Name:                       BANK OF AMERICA
                                                                                                                      Account Number / CD #:           *******7395 Money Market - Credit Card Account
  Taxpayer ID No:    *******4487
  For Period Ending: 09/30/19                                                                                         Blanket Bond (per case limit):   $      652,020.00
                                                                                                                      Separate Bond (if applicable):


          1            2                             3                                            4                                               5                        6                 7
    Transaction    Check or                                                                                                  Uniform                                                     Account / CD
       Date        Reference               Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                                                              BALANCE FORWARD                                                                                                         0.00

                                                                                                  COLUMN TOTALS                                         0.00                     0.00                  0.00
                                                                                                      Less: Bank Transfers/CD's                         0.00                     0.00
                                                                                                  Subtotal                                              0.00                     0.00
                                                                                                      Less: Payments to Debtors                                                  0.00
                                                                                                  Net
                                                                                                                                                        0.00                     0.00




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                 Ver: 22.02b
LFORM24
                                       Case 98-50517             Doc 645      Filed 10/30/19 Entered 10/30/19 13:03:01                           Desc             Page
                                                                                         13  of 14
                                                                                           FORM  2                                                                                             Page:     5
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:           98-50517 -LTB                                                                                         Trustee Name:                      BARRETT L. CRAWFORD, TRUSTEE
  Case Name:         Mullins, John Robert                                                                                  Bank Name:                         Axos Bank
                                                                                                                           Account Number / CD #:             *******0172 Checking - Non Interest
  Taxpayer ID No:    *******4487
  For Period Ending: 09/30/19                                                                                              Blanket Bond (per case limit):     $   652,020.00
                                                                                                                           Separate Bond (if applicable):


           1             2                                3                                               4                                            5                       6                    7
    Transaction      Check or                                                                                                     Uniform                                                      Account / CD
       Date          Reference               Paid To / Received From                          Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)        Balance ($)
                                                                                BALANCE FORWARD                                                                                                     287,614.73
          07/01/19    004001     JOHN W. TAYLOR PC - FEES                       per order entered July 1, 2019                   3210-000                                      10,199.41            277,415.32
                                 4600 PARK ROAD, STE 420                        Per order entered July 1, 2019
                                 CHARLOTTE, NC 28209
          07/01/19    004002     RICHARD M. MITCHELL                            Per order entered July 1, 2019                   3210-000                                      10,199.41            267,215.91
                                 4600 PARK RD., SUITE 420
                                 CHARLOTTE, NC 28209
          07/09/19      20       CNX Gas Company, LLC                                                                            1241-000                   2,925.15                                270,141.06
                                 1000 Consol Energy Dr.
                                 Canonsburg, PA 15317
          07/09/19      4        GENEVA M BUMGARNER                                                                              1222-000                    100.00                                 270,241.06
                                 515 Locust St
                                 Richlands, VA 24641
          07/12/19    004003     EDWARD P. BOWERS                               Accountant for the Trustee Fees                  3410-000                                          8,492.00         261,749.06
                                 Middleswarth, Bowers & Co.
                                 219-A Wilmot Drive
                                 Gastonia, NC 28054
          07/12/19    004004     EDWARD P. BOWERS                               Accountant for the Trustee Expenses              3420-000                                            53.00          261,696.06
                                 Middleswarth, Bowers & Co.
                                 219-A Wilmot Drive
                                 Gastonia, NC 28054
          08/05/19      44       Coronado IV, LLC                                                                                1223-000              111,337.31                                   373,033.37
                                 100 Bill Baker Way
                                 Beckley, WV 25801
          08/05/19      20       CNX Gas Company                                                                                 1223-000                   2,517.28                                375,550.65
                                 1000 Consol Energy Dr.
                                 Canonsburg, PA 15317
          08/15/19      44       Lynn A Lawson Trust                                                                             1223-000              342,557.78                                   718,108.43
                                 448 Cummings St #215
                                 Abingdon, VA 24210

                                                                                                                           Page Subtotals              459,437.52                  28,943.82
                                                                                                                                                                                                        Ver: 22.02b
LFORM24
                                         Case 98-50517            Doc 645          Filed 10/30/19 Entered 10/30/19 13:03:01                         Desc             Page
                                                                                              14  of 14
                                                                                                FORM  2                                                                                                   Page:       6
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:             98-50517 -LTB                                                                                         Trustee Name:                       BARRETT L. CRAWFORD, TRUSTEE
  Case Name:           Mullins, John Robert                                                                                  Bank Name:                          Axos Bank
                                                                                                                             Account Number / CD #:              *******0172 Checking - Non Interest
  Taxpayer ID No:    *******4487
  For Period Ending: 09/30/19                                                                                                Blanket Bond (per case limit):      $     652,020.00
                                                                                                                             Separate Bond (if applicable):


           1              2                             3                                                4                                                 5                          6                         7
    Transaction       Check or                                                                                                      Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)


                                                                                                         COLUMN TOTALS                                    459,437.52                   28,943.82                    718,108.43
                                                                                                             Less: Bank Transfers/CD's                          0.00                        0.00
                                                                                                         Subtotal                                         459,437.52              28,943.82
                                                                                                             Less: Payments to Debtors                                                 0.00
                                                                                                         Net
                                                                                                                                                          459,437.52              28,943.82
                                                                                                                                                                                 NET                             ACCOUNT
                                                                                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                    Checking - Non Interest - ********7041                          0.00                        0.00                       0.00
                                                                                            Money Market - Interest Bearing - ********7052                          0.00                        0.00                       0.00
                                                                                                    Checking - Non Interest - ********7191                          0.00                        0.00                       0.00
                                                                                         Money Market - Credit Card Account - ********7395                          0.00                        0.00                       0.00
                                                                                                    Checking - Non Interest - ********0172                 459,437.52                    28,943.82                718,108.43
                                                                                                                                                 ------------------------    ------------------------   ------------------------
                                                                                                                                                           459,437.52                    28,943.82                718,108.43
                                                                                                                                                 ==============             ==============              ==============
                                                                                                                                                  (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                             Transfers)               To Debtors)                    On Hand




                                 /s/    BARRETT L. CRAWFORD, TRUSTEE
          Trustee's Signature: __________________________________ Date: 10/30/19
                                 BARRETT L. CRAWFORD, TRUSTEE




                                                                                                                             Page Subtotals                          0.00                      0.00
                                                                                                                                                                                                                    Ver: 22.02b
LFORM24
